Exhibit 10.1

RAND WORLDWIDE, INC.

March 23, 2011

Marc D. Dulude

4 Rowan Field Road

Wayland, MA 01778

Dear Marc:

We are pleased to offer you continued employment in the position of Chief
Executive Officer of Rand Worldwide, Inc. (the “Company”) effective as of
January 1, 2011.

The terms of your employment will be as follows:

 

  1. Title – Chief Executive Officer of the Company, reporting to the Board of
Directors.

 

  2. Starting Date – As of January 1, 2011.

 

  3. Responsibilities – You will have full responsibility for establishing the
Company’s future direction and for serving otherwise as the Chief Executive
Officer of the Company. You will serve on the Board of Directors (the “Board”)
of the Company as long as you are CEO of the Company.

 

  4. Compensation – Your compensation will consist of the following components:

 

  A. Annual base salary of $283,500 per year, subject to annual review by the
Compensation Committee of the Board. Base salary will be paid in accordance with
the Company’s normal payroll practices as established or modified from time to
time.

 

  B. You will be eligible to earn an annual target bonus of $125,000 each fiscal
year, subject to meeting annual individual and Company goals established by the
Board, as evaluated by the Board, and prorated for the number of full months
worked in fiscal year end June 30, 2011. Your target bonus will be subject to
annual review by the Compensation Committee of the Board.

 

  C. You will be eligible to participate in the Company’s benefits programs to
the same extent as, and subject to the same terms, conditions and limitations
applicable to, other employees of the Company. Benefits include 401(k) plan
participation, life, health, dental, accident and short and long term disability
insurance, and 20 days of paid time off, per annum, subject to Company usage and
other policies.

 

  D. You will be entitled to participate in the Company’s long term incentive
plan, as and when approved by the Board.

 

  5.

Severance – In the event your employment with the Company is terminated by the
Company without cause, or as a result of your death or long term disability, you
will be entitled to 12 months salary and benefits continuation, with no bonus,
provided that you execute and deliver within 28 days following termination and
do not revoke a release and waiver of claims acceptable to the Company (the
“Release”), and provided further that in the event of your long term disability,
the salary continuation will be reduced by the amounts paid to you under the
employee benefit plans on account of disability, and in the event of your death
or disability, the payments to which you are entitled under this Paragraph will
be paid to your estate. For purposes of this Letter, “cause” means: (i) your
arbitrary, unreasonable, or willful failure to follow the reasonable
instructions of the Board or otherwise perform your duties (other than as a
result of disability) for



--------------------------------------------------------------------------------

Marc L. Dulude Offer Letter

March 23, 2011

Page 2

 

 

five (5) days after a written demand for performance is delivered to you;
(ii) your gross negligence or willful misconduct in the performance of your
duties; (iii) other behavior that is materially injurious to the Company
(whether from a monetary perspective or otherwise), including without
limitation, substance abuse; your willful commission of an act constituting
fraud, embezzlement, breach of any fiduciary duty owed to the Company or its
stockholders or other material dishonesty with respect to the Company; (iv) your
conviction of, or the filing of a plea of nolo contendere or its equivalent with
respect to, a felony or any other crime involving dishonesty or moral turpitude;
or (v) your material breach of your obligations under this Letter or under the
Confidentiality Agreement (see below). For purposes of this paragraph, any of
the following will be deemed termination events provided that you provide the
Company written notice of the occurrence of such event and the Company does not
cure the event within 30 days of receipt of such notice: (a) the Company
substantially reduces or diminishes your duties and responsibilities without
cause; (b) the Company reduces your base salary (other than in connection with a
proportional reduction of the base salaries of a majority of the executive
employees of the Company); or (c) the Company permanently relocates you without
your consent to another primary office, unless your primary office following
such relocation is within fifty (50) miles of your primary office immediately
before the relocation or your permanent residence immediately before the date of
the relocation.

Along with this letter, you shall have signed and delivered to the Company a
Confidentiality, Assignment of Inventions, Non-Competition and Non-Solicitation
Agreement (“Confidentiality Agreement”), a copy of which is enclosed herewith.
Severance payments referenced above are contingent upon your continued
compliance with the Confidentiality Agreement.

This letter (and any claim or controversy arising out of or relating to this
letter) shall be governed by and construed in accordance with the laws of the
State of Delaware, without regard to conflict of law principles that would
result in the application of any law other than the laws of the State of
Delaware. You and the Company agree that any legal action or proceeding arising
out of this letter may be brought and determined in the courts of the State of
Delaware, each party irrevocably submits to the exclusive jurisdiction of such
courts, and each party irrevocably waives any claim that it is not personally
subject to the jurisdiction of the Delaware courts and that the suit, action or
proceeding in any such court is brought in an inconvenient forum, the venue is
improper and this letter, or the subject matter thereof, may not be enforced in
such courts. EACH PARTY FURTHER WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY SUCH
LEGAL PROCEEDINGS AND ACKNOWLEDGES THAT EACH PARTY HAS BEEN INDUCED TO AGREE TO
THIS LETTER BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS OF THIS PARAGRAPH.

As an at-will employee, either you or the Company may terminate your employment
at any time and for any reason or no reason, with or without cause and with or
without prior notice.



--------------------------------------------------------------------------------

Marc L. Dulude Offer Letter

March 23, 2011

Page 3

 

If you decide to accept this offer of employment as set forth above, we ask that
you sign below and return this letter to me by March 31, 2011.

Please call me if you have any questions.

 

Sincerely, /s/ Richard A. Charpie Richard A. Charpie Chairman

 

ACCEPTED AND AGREED:

/s/ Marc L. Dulude

    3/30/11 Marc L. Dulude     Date